Citation Nr: 0125355	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  01-01 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
right inguinal hernia.

2.  Entitlement to a compensable rating for epidermophytosis.

3.  Entitlement to a compensable disability evaluation under 
the provisions of 38 C.F.R. § 3.324 (2001).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to May 
1946.

This matter came before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2000 decision by the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO), which denied the benefits sought on appeal.

The veteran requested a Travel Board hearing in a January 
2001 VA Form 9.  Later, in a September 2001 statement, he 
withdrew his hearing request.  See 38 C.F.R. § 20.704(e) 
(2001). 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The veteran is not shown to have had a recurrence of his 
right inguinal hernia and his surgical scar is not productive 
of limitation of function and is not tender or painful on 
objective demonstration.

3.  The veteran's service-connected skin disorder is manifest 
by reported flare-ups of dry scaly skin in the fall and a 
single lesion on the left lower leg and missing hair from the 
mid-calf down on both legs; there is no evidence of 
exfoliation, or constant exudation, or itching involving an 
exposed surface or extensive area.

4.  The veteran has herein been assigned a 10 percent rating 
for a skin disorder.



CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of a 
right inguinal hernia have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-
4.14, 4.114, Diagnostic Code 7338 (2001); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).

2.  The criteria for a 10 percent rating for epidermophytosis 
have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. 
§§ 4.1-4.14, 4.118, Diagnostic Codes 7813-7806 (2001); 66 
Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

3.  The issue of entitlement to a compensable rating under 
the provisions of 38 C.F.R. § 3.324 is moot and is dismissed.  
38 C.F.R. § 3.324 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This liberalizing legislation 
is applicable to the veteran's claims.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim and provides that VA will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  VA is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.

The Board finds no prejudice to the veteran in this case by 
proceeding with the adjudication of entitlement to increased 
ratings as the RO has complied with the notice provisions of 
the VCAA.  This is so because the RO specifically notified 
him of the requirements needed for higher ratings in the 
January 2001 Statement of the Case (SOC).  The RO 
specifically notified the appellant of the rating criteria 
for each disability.  Moreover, that SOC notified the veteran 
of the passage of the VCAA and its duty to assist and 
notification provisions.  Further, all of the relevant 
evidence was considered.  As such, there has been no 
prejudice to the veteran that would warrant another remand, 
the veteran's procedural rights have not been abridged, and 
the Board will proceed with appellate review.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

The veteran contends that the rating assigned for the 
disabilities in issue should be increased to reflect more 
accurately the severity of his symptomatology.  The Board is 
satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist the veteran 
mandated by 38 U.S.C. § 5103A.  In this connection, the Board 
finds that the service medical records and the September 2000 
VA examination report, which evaluated the status of the 
veteran's disabilities, are adequate for rating purposes.  
Under these circumstances, the Board finds that the VCAA does 
not mandate a remand.  Accordingly, no further assistance to 
the veteran in acquiring medical evidence is required by 
statute.  38 U.S.C.A. § 5103A (West Supp. 2001).

I.  Increased Rating Claims

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2001).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings. If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Service medical records show that the veteran was 
hospitalized for acute, moderately severe dermatitis, 
generalized, type and cause undetermined in April 1944.  
Later, he was hospitalized, in June and July 1944, for a 
right inguinal hernia and underwent a right herniotomy 
(hernia repair).  The veteran's May 1946 separation 
examination report noted a right hernia scar, June 1944, and 
moderate epidermophytosis.  

The veteran filed a claim for service connection soon after 
separating from military service.  In a May 1946 rating 
decision, the RO granted service connection for scar, 
postoperative herniotomy, and for epidermophytosis and 
assigned noncompensable ratings effective from discharge.  
These ratings remained unchanged.

A December 1996 private treatment record shows that the 
veteran was seen for eczema.

At a September 2000 VA examination, the veteran reported that 
he periodically had pain in his right testicle as a result of 
his right inguinal hernia repair, especially when he lifts 
anything heavier than fifteen pounds.  He indicated that it 
did not bother him with normal everyday ambulation or with 
getting up and down nor was it sensitive to increases or 
decreases in temperature.  The veteran also stated that he 
had problems with dry skin each fall and uses a special 
mixture from a private physician in Zanesville, which 
alleviated any rash or itching.  He added that in the summer 
months his skin disorder resolved completely on its own.  The 
veteran added that, in 1984, he underwent a right hernia 
repair and a colostomy for rectal cancer and had a sigmoid 
colostomy bag in his left lower quadrant.  He also complained 
of constipation, which improved when he stopped his high 
cholesterol medications, but indicated that he did not have 
any melanotic stools, hematemesis or hematochezia.  On 
examination, the veteran's abdomen was soft and non-tender.  
His bowel sounds were times 4 and he had a colostomy bag in 
the left lower quadrant with mild protrusion around the site.  
There was no hernia, erythema or tenderness to palpation.  
The veteran had a fat pad in the inguinal areas, bilaterally.  
He did not have tenderness to palpation of the right 
testicular canal or on palpation of the testicle.  There was 
a 1-cm by 0.5-cm lesion to the medial aspect of the veteran's 
left leg.  The veteran had missing hair from the mid-calf 
down on both legs.  No dry scaly skin or any other lesions 
were noted on his body.  The impression was eczema, right 
testicular pain status post right inguinal hernia repair and 
rectal cancer with colostomy.  The examiner added that there 
was no residual hernia in the right inguinal or in the 
colostomy site and that his eczema was not severe enough to 
completely diagnose if it was not just straight typical 
eczema.

A.  Residuals of a Right Inguinal Hernia

The veteran's service-connected residuals of a right inguinal 
hernia are currently rated at the noncompensable level, under 
38 C.F.R. § 4.114, Diagnostic Code 7338.  To warrant a 
compensable rating, the hernia must be postoperative and 
recurrent although readily reducible and well supported by a 
truss or a belt.  38 C.F.R. § 4.114, Diagnostic Code 7338 
(2001).  Higher ratings require findings of a recurrent 
hernia that is not well supported, or not readily reducible, 
or a hernia that is irremediable.  Id.

After careful review of the evidence of record, and in 
particular the findings noted on the September 2000 VA 
examination, the Board concludes that entitlement to a 
compensable evaluation for residuals of the veteran's right 
inguinal hernia is not warranted.

At the September 2000 VA examination, the veteran reported 
that he had undergone surgical repair of a right inguinal 
hernia on two occasions, most recently in 1984 and that he 
had pain in his right testicle.  On physical examination, 
there was no evidence of an inguinal hernia, erythema or 
tenderness to palpation.  The veteran had a fat pad in the 
inguinal areas, bilaterally.  He did not have tenderness to 
palpation of the right testicular canal or on palpation of 
the testicle.  The impression was right testicular pain 
status post right inguinal hernia repair, apparently based on 
the veteran's subjective complains.  There is no objective 
evidence that the service-connected right inguinal hernia has 
recurred or become disabling in any way since 1984.  Nor is 
there objective evidence that the surgical scar is poorly 
nourished with repeated ulceration, painful and tender on 
palpation or productive of limitation of function so as to 
warrant a compensable rating under 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2001).  A 10 percent 
rating is warranted for superficial scars, which are poorly 
nourished with repeated ulceration under Diagnostic Code 
7803.  Under Diagnostic Code 7805, a scar may also be rated 
based on limitation of function of the part affected.  
Alternatively, a 10 percent evaluation is appropriate for 
superficial scars, which are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804.

In view of the above and the lack of any objective showing 
that the hernia has recurred or is debilitating in any way, 
entitlement to a compensable disability evaluation is not 
warranted.  The veteran's assertions regarding an increase in 
severity of the right inguinal hernia have been carefully 
considered; however, when viewed in light of the medical 
evidence of record as summarized above, these contentions are 
not found to be of sufficient probative value to serve as the 
basis for awarding a compensable evaluation.  The medical 
evidence of record simply does not confirm the presence of 
right inguinal hernia residual symptoms such as to support a 
compensable evaluation, even when the criteria for a rating 
based on symptoms due to scarring are considered.  38 C.F.R. 
§ 4.118 (2001).  In fact, the evidence documents that the 
right inguinal hernia has not recurred since 1984 and that it 
is well healed without any significant residuals.  
Accordingly, entitlement to a compensable disability rating 
for the residuals of a right inguinal hernia is not 
warranted.
The Board also has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not applicable.  
See 38 U.S.C.A. § 5107 West Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990). 

B.  Skin Disorder

The veteran's service-connected skin disorder is currently 
rated at the noncompensable level, under 38 C.F.R. § 4.118, 
Diagnostic Code 7813 (2001).  When an unlisted condition is 
encountered, the rating schedule permits VA to rate a 
disability under a closely related disease or injury in which 
not only the functions affected, but also the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  The Board notes that the veteran's skin 
disorder has been rated by the RO as analogous to eczema 
under Diagnostic Code 7806.  See 38 C.F.R. § 4.20.  It would 
appear that the RO arrived at this diagnostic code by way of 
38 C.F.R. § 4.118, Diagnostic Code 7813 for dermatophytosis, 
which in turn is evaluated as eczema.

Under Diagnostic Code 7806 for eczema, a noncompensable 
evaluation is assigned for eczema manifested by slight, if 
any, exfoliation, exudation or itching, if on a non-exposed 
surface or small area.  A 10 percent evaluation is assigned 
where there is exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
evaluation requires ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations; or where 
the disorder is exceptionally repugnant.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2001).  

Although the veteran contends that he experiences skin 
disorder flare-ups in the fall, the September 2000 VA 
examination revealed the absence of dry scaly skin or any 
other lesions except for a 1-cm by 0.5-cm lesion to the 
medial aspect of his left leg.  The Board finds that the 
veteran's statement that his skin disorder flares up during 
the summer credible and is indirectly supported by the 
evidence of missing hair from the mid-calf down.  See Ardison 
v. Brown, 6 Vet. App. 405 (1994).  Though skin symptoms are 
episodic, the Board interprets the evidence to support a 10 
percent evaluation.  However, the medical evidence simply 
does not show that the veteran's skin disorder is manifested 
by exudation or itching constant, extensive lesions or marked 
disfigurement.  There is also no evidence that this disorder 
has produced systemic or nervous manifestations, nor is it 
exceptionally repugnant.  Hence, the preponderance of the 
evidence is against an evaluation in excess of 10 percent 
under Diagnostic Code 7806.  Accordingly, the Board finds 
that the evidence supports no more than a 10 percent 
evaluation for the veteran's skin disorder under Diagnostic 
Code 7806.

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected disabilities standing 
alone present an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2001); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment or frequent periods of 
hospitalization, due solely to the veteran's service-
connected disabilities, as to render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) are not met.

II.  Entitlement to a compensable rating for multiple 
noncompensable service-connected disabilities in accordance 
with the provisions of 38 C.F.R. § 3.324

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities that are of such 
character as to clearly interfere with normal employability, 
but are not found to be of compensable degree under VA's 
rating schedule, the rating agency is authorized to apply a 
10 percent evaluation, but not in combination with any other 
rating.  38 C.F.R. § 3.324 (2001).  In light of the above 10 
percent rating assigned for the veteran's skin disorder, the 
issue regarding entitlement to a compensable rating under the 
provisions of 38 C.F.R. § 3.324 is moot.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

ORDER

A compensable evaluation for residuals of a right inguinal 
hernia is denied.

A 10 percent rating for epidermophytosis is granted, subject 
to the controlling regulations applicable to the payment of 
monetary benefits.

The issue regarding entitlement to a compensable rating under 
the provisions of 38 C.F.R. § 3.324 is dismissed as moot.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

